DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 19, 21 – 34 and the newly added claims 35 – 37 are pending in the instant application.
Election/Restriction
Applicant's election without traverse of Group I, claims 19 – 25, in the reply filed on September 2, 2020 is acknowledged. Since the Applicant elected without traverse, Applicant’s remarks regarding the traversal have not been considered. However, the decisions of the International Searching Authority are not binding once an application enters the National Stage and the requirements for the lack of unity of invention are upon the discretion of the Examiner. Further, lack of unity of invention does not involve consideration of a serious search burden. Groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and the restriction of the inventions in accordance with the rules of unity of invention is considered to be proper.

Priority

    PNG
    media_image1.png
    84
    381
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copy of papers required by 37 CFR 1.55. Applicant has filed a certified English language translation of the foreign priority document EP 17179785.5 (EP ‘785). EP ‘785 provides sufficient support for the complete scope of the present claims. Accordingly, the claims are now examined with an effective filing date of July 5, 2017 (the filing date of the foreign priority document EP ‘785).

Response to Applicant’s Remarks
Applicant’s amendments filed on September 2, 2022 have been entered.
Regarding the rejection under 35 U.S.C. §112(d) of the claim 21 as being of improper dependent form, Applicant’s amendments to insert the term “CH” in the definition of X2 and to delete the H from the definition of R1 are not sufficient to overcome the rejection. The present amendments further fail to include all of the limitations of the claim upon which it depends. Applicant is requested to revert the amendments back to the original form to overcome the rejection.
Regarding the rejection under 35 U.S.C. §102(a)(2) of the claims 19 – 25 as being anticipated by WIPO Patent Publication 2019158453 A1, Applicant has filed a certified English translation of the foreign priority document EP 17179785.5 (EP ‘785). EP ‘785 provides sufficient support for the complete scope of the present claims. Accordingly, the claims are now examined with an effective filing date of July 5, 2017 (the filing date of the foreign priority document EP ‘785), which antedates WO ‘453 reference. The rejection is withdrawn.
Regarding the rejections under 35 U.S.C. §102(a)(2) and 35 U.S.C. §103 of the claims 19 – 25 as being anticipated by U.S. Patent Publication 20200083463 A1, Applicant has stated that the present application and the U.S. Patent Publication 20200083463 A1 were owned by the same entity, Merck Patent KGaA, and is subject to the 35 §102(b)(2)(c) exception. Further, Applicant has filed a certified English translation of the earliest foreign priority document EP 17163531.1 (EP ‘531) of the U.S. Patent Publication 20200083463 reference. EP ‘531 does not provide proper support for the claimed lactams and biscarbazoles of the present claims. Accordingly, the rejection is withdrawn.
The rejection under 35 U.S.C. §102(a)(1) of the claims 19 – 25 as being anticipated by WIPO Patent Publication 2015192941 A1 is withdrawn in view of Applicant’s amendment to recite the limitation “where the heretoaromatic ring system which is optionally substituted by R3 contains in total only one N atom or the heteroaromatic ring system which is optionally substituted by R3 contains in total one or more O and/or S atoms” for the variables Ar1 and Ar2 in the present claim 19.
Expanded Search: Applicant’s amendment necessitates new grounds of search. Search has been further expanded to include the scope, wherein in the formulae (2) and (2a):
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic atoms; and
One X2 is CR1, wherein t is 1 and R1 is an heteroaromatic ring system, and
The rest of the X2 are each CH.

Since the above scope is not free of prior art, search has not been further expanded yet to the full scope of the instant claims.

Claim Objections
Claim 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 21 is drawn towards the compound of the formula (2) corresponding to the formula (2a). The structure of formula (2a) recites the limitations “[R1]q”, “[R1]r”, “[R1]s” and “[R1]t”. Claim 21 also recites the limitation “q ant t in each case, independently of one another, denote 0, 1, 2, 3 or 4, and r and s in each case, independently of one another, denote 0, 1, 2 or 3”. However, claim 19 (upon which the claim 21 is dependent upon) recites the limitation “X2 is on each occurrence, identically or differently, CH, CR1 or N”. The variable R1 (in view of claim 21) would be present for each iteration of carbon atom associated with variable X2. Thus, the scope of the instant claim 21 wherein, q ant t is selected from 0, 1, 2 or 3, and r and s is selected from 0, 1 or 2, fails to include all of the limitations of the claim upon which it depends. Applicant is requested to revert the amendments back to the original form and recite the limitation, wherein q and t are each 4, and r and s are each 3, in order to overcome the rejection.
	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21 – 25 and 35 – 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Patent Publication 2015106789 A1 (Parham).
	Parham teaches a composition comprising a compound L1 (left structure) and a compound (right structure). See, page 80: 1st row, 1st column; and page 28, 3rd column, 4th row). The compounds are as presented below:

    PNG
    media_image2.png
    181
    334
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    372
    587
    media_image3.png
    Greyscale

	wherein in the compound of formula (1a):
v is 1, V is a bond; and
Nine Rs are each H and two Rs are each aromatic ring having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (1c):
Nine Rs are each H and two Rs are each aromatic ring having 6 aromatic atoms, each further substituted by R2, wherein R2 is an aromatic ring (phenyl) having 6 aromatic atoms.

	wherein in the compound of formula (2):
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms;
One X2 is CR1, wherein R1 is an heteroaromatic ring system, and
The rest of the X2 are each CH.

	wherein in the compound of formula (2a):
Ar1 and Ar2 are each an aromatic ring (phenyl) having 6 aromatic ring atoms;
t is 1 and R1 is an heteroaromatic ring system;
If q is selected from 1, 2, 3 or 4, then each R1 is H; or alternatively, if q is 0, then R1 is N/A; and
If r or s is selected from 1, 2 or 3, then each R1 is H; or alternatively, if r or s is 0, then R1 is N/A.

	With respect to claim 24, Parham also teaches that the composition further contains a plurality of hole injection layers, hole transport layers, hole blocking layers, electron transport layers and electron injectable layers. See attached English translation, page 23, 4th paragraph.
	With respect to claim 25, Parham teaches that formulation of the compounds further comprises mixtures of two or more solvents. See attached English translation, page 22, 7th  paragraph.
	Therefore, the prior art reference anticipates the present claims. 

Conclusion
Claims 19, 21 – 25 and 35 – 36 are rejected.
Claim 37 is objected.
Claims 26 – 34 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626